EXHIBIT FF
5RGQH\ .Re
        dac
             6U

                                                                    Page 1
                IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                               )
                               )
     RODNEY K., SR., MARY K., )
     MARY K. GUARDIAN AD       )
     LITEM FOR R.K., JR.,      )
     MINOR; STACY S.T. AND     )               CIVIL ACTION NO.
     G.T.B., MINOR, BY HIS     )               1:18ŞcvŞ343ŞTFMŞN
     GUARDIAN AD LITEM STACY   )
     S.T.; KENNESHA Q. AND     )
     COLBY Q. AND J.C., MINOR, )
     BY HIS GUARDIAN AD LITEM )
     KENNESHA Q.,              )
                               )
                               )
               Plaintiffs,     )
                               )
     VS.                       )
                               )
                               )
     MOBILE COUNTY BOARD OF    )
     EDUCATION, et al.,        )
                               )
                               )
               Defendants.     )

            ********************************************

                            VIDEO DEPOSITION OF:
                                   Redacted
                          RODNEY              KRe
                                               dac
                                                   , SR.

            ********************************************

                            FEBRUARY 5TH, 2020
                     BALL, BALL, MATTHEWS & NOVAK, P.A.
                          RSA TRUSTMARK BUILDING
                    107 SAINT FRANCIS STREET, SUITE 3340
                           MOBILE, AL. 36602
                                11:17 A.M.

 'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5RGQH\ .Re
             dac
                  6U

                                                                          Page 121
 1                 Rodney, that's the first thing came out of
 2                 his mouth.   He said, man, I heard they ŞŞ
 3                 they been doing this bullshit over here.
 4         Q.      All right.   Did he tell you who he had heard
 5                 it from?
 6         A.      No, he didn't, I didn't even ŞŞ at the time,
 7                 didn't even care.
 8         Q.      Did you ask him why he hadn't warned you
 9                 about this bullshit going on at Davidson
10                 since your son was there?
11         A.      No, because I didn't even get the time.            I
12                 was worried about getting him help.         I didn't
13                 care who, why, what.
14         Q.      I understand that.    But in the almost two
15                 years since it happened, has he said anything
16                 about why he never told you that this
17                 bullshit was going on at Davidson?
18         A.      No.
19         Q.      All right.   What do you recall him saying to
20                 you when you arrived at Davidson High School
21                 on that Friday evening?
22         A.      Only time he really said something was, you
                                                               Redacted
23                 know, when I ŞŞ when I took off with

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     5RGQH\ .Re
             dac
                  6U

                                                                       Page 122
 1                 when I first got there, my father, sister,
 2                 everyone standing out there, everyone was
 3                 just staring.     Like I said before, asked what
 4                 the problem was, where's the coach.           I took
 5                 off to the coach.
 6                        So the only time Damien ever said
 7                 anything was when I was coming back and
 8                 that's when he said what ŞŞ I just told him
 9                 you about to pull ŞŞ pull up, he gone
10                 already, and he took off to go up there.            And
11                 I said, man, ain't nobody up there, no need
12                 to going up there, I'm taking him to the
13                 hospital.
14         Q.      Did you ever ask him what occurred between
15                 him and the trainer or Coach Riley?
16         A.      Coach Riley, yeah.
17         Q.      All right.     And what did he tell you
18                 occurred?
19         A.      He said he went into the office, he said he
20                 introduced hisself asRedacted      's mentor and
21                 uncle.     He said Coach Riley asked him are you
22                 the father and he told him no, and that's
23                 when he told him who he was, and he asked him

      'DXSKLQ 6WUHHW            0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                        GHSR#PRELOHED\UHSRUWLQJFRP
     5RGQH\ .Re
             dac
                  6U

                                                                            Page 123
 1                 what happened.          He said Riley kind of beat
 2                 around the bush and we trying to get ŞŞ
 3                 trying to get down to the bottom and find out
 4                 what happened.
 5                        He said, well, his arm ŞŞ his arm look
 6                 to be broken to me, you know, what took
 7                 place.        And he told him, well, we ŞŞ they ŞŞ
 8                 I think some of the guys was roughŞhousing is
 9                 what Riley ŞŞ he said Riley called it.                 And
10                 he said, well, his dad will be here in a
                                                Redacted
11                 minute, and he told                     , you come stand
12                 out here with me, his dad will be here to see
13                 you shortly, he should be pulling up in a
14                 minute.
15         Q.      And do you know how long it was from the time
16                 that Mr. Miles left Coach Riley's office and
17                 the time that you arrived?
18         A.      Yeah, it was about three, three or four
19                 minutes.          My brother said it, Damien said it,
                          Redacted
20                 and               , Jr. said it earlier, he said I
21                 pulled up shortly after.
22         Q.      And I believe you said earlier that it takes
23                 you about 30 minutes to go from the job site

      'DXSKLQ 6WUHHW                 0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                             GHSR#PRELOHED\UHSRUWLQJFRP
